Deemer, O. J.
On March 26, 1906, J. M. Rinehart was appointed temporary guardian of the estate of Thomas Walker, after two trials before a jury upon the issue of Walker’s capacity to manage his estate. Before final judgment Avas rendered in the guardianship proceedings and on the ldth day of October, 1908, Walker died. It was found that he left a will, and O. McKeen Duran was appointed special administrator of his estate. Upon order of the court the temporary guardian made a report which was filed December 31, 1908. Notice of hearing was given, and the special administrator appeared and filed objections to the guardian’s report. The temporary guardian in his report stated that he held certain assets of the estate of his Avard pending the allowance of certain claims filed against him and the estate, and the special administrator objected to these claims and the allowance thereof for the reason that they were not chargeable against the guardian or the estate in his hands, but were claims against the estate of Walker, deceased, and should fie allowed, if at all, by the probate court or the administrator or executor appointed to administer the estate of the deceased. These claims were for attorney’s fees and costs incurred in the litigation growing out of the appointment of the temporary guardian. That the case may be better understood and the views of the trial court on the issues joined brought out, we here copy the following from an opinion filed by the judge.
Eirst. The court finds that the sole powers of a temporary guardian (in the absence of an order of court) are to collect and preserve the property of his Avard till the appointment of a permanent guardian, or till the time of his discharge, if no permanent guardian is appointed, or till the appointment of an administrator of the estate of his ward.'
*286Second. The court further finds that, without any order of the court, and without any right or authority so to do, the temporary guardian, J. hi. Kinehart, proceeded to employ certain attorneys, or is now seeking to obtain payment, out of the property of his ward, Thomas Walker, and after the death of said Thomas Walker (no permanent guardian ever having been appointed), to said certain attorneys, namely, F. M. Williams and Albrook & Lundy, for their appearance and services in a certain case brought by one John Walker against said Thomas Walker, wherein the said John Walker sought to have a permanent guardian appointed of the property of the said Thomas Walker. And the court also finds that said temporary guardian, J. hi. Kinehart, is now seeking to have this court order to be paid out of the estate of said Thomas Walker the costs and expenses of said litigation, 'including, as aforesaid, the attorney’s fees of said F. M. Williams and Al-brook & Lundy.
Third. The court refuses to allow the costs of said litigation, as claimed by the said temporary guardian, J. M. Kinehart, and refuses to allow the attorney’s fees of the said F. hi. Williams and the said Albrook & Lundy, said acts of said temporary guardian having been illegal; and the court refuses to attempt to ratify or approve said illegal acts of said guardian at the expense of the ward’s estate after the death of the said ward.
Fourth. The court further finds that in a proceeding of this kind and character, the court, after the death of the said ward, has no power, right, jurisdiction, or authority to take the ward’s estate out of the hands of his administrator and in this guardianship matter expend it for the payment of said costs and attorney’s fees that were incurred without the order of this court; but in so finding the court does not attempt in any way to adjudicate the right of the temporary guardian to file a claim against the estate of the said Thomas Walker, it being intended in this finding that that question should be left open for the parties to proceed as they may be advised in the premises.
Fifth. The court further finds that said temporary guardian, J. M. Kinehart, has been paid for his services as such guardian the sum of $150, which said sum the court finds to be full and ample compensation for all services rendered by the said guardian. *287It is therefore ordered and adjudged on this 27th day of April, the same being the 16 th day of the regular March, 1909, term of this court, that the said temporary guardian, J. M. Iiinehart, turn over at once all the property in his hands belonging to the estate of said Thomas Walker, deceased, to the special administrator of said estate, C. McKeen Duran, said property consisting of two certificates of deposit, one for $1,000 and the other for $400, and also cash in the sum of $185.06, and all other property, if any, belonging to the estate, and that he take from said administrator a 'receipt therefor. And it is further ordered that on so doing, and on the filing of said receipt with the clerk of this court, the ‘ said temporary guardian shall stand discharged as such, and his bond shall stand exonerated. In case appeal is taken to the Supreme Court, supersedeas bond is fixed in the sum of $2,500. To all of which the said temporary guardian, J. M. Ninehart, excepts.
These conclusions, both of fact and law, are challenged by appellant, while appellee contends that the holding is in accord with our prior decisions, notably: Ordway v. Phelps, 45 Iowa, 281; In re Guardianship of Lindsay, 132 Iowa, 119; Bates v. Dunham, 58 Iowa, 308; Slusher v. Hammond, 94 Iowa, 516; In re Estate of Manning, 134 Iowa, 169.
The items out of which the controversy arose were costs and expenses incurred in the litigation which resulted in the appointment of the temporary guardian. and attorney’s fees contracted by the guardian after he had been appointed to maintain himself as such guardian. The appointment was made on the petition of John Walker, and, as already stated, the case was tried twice in the district court and was once before this court. See Walker v. Walker, 115 N. W. (Iowa) 1132. Such being the record, should these claims have been allowed in the matter of the guardianship, or were they claims to be considered in the matter of the estate of the deceased? It is manifest, we think, that all matters properly connected with the guardianship proceedings *288should be settled in that proceeding, and that all claims against the deceased individually or which were contracted by him should be allowed against the representatives of his estate. In either case a representative of the estate should be heard; but all claims properly arising out of the guardianship proceedings should be settled under the orders -and direction of the district court 'sitting as a court 'of probate or in virtue of a supervisory power over its appointees. The amount of the claims is not in dispute, nor is it material now to consider their validity, save that we must find that prima facie at least they were claims for allowance by some one. It is clear that they were never claims against Thomas Walker individually. They were not incurred by him. As to the -costs incurred in the guardianship proceeding, it is manifest that no order of court could be obtained in advance for their -allowance, and the same rule should obtain, we think, as to attorney’s fees.
Nothing said in In re Guardianship of Lindsay, 132 Iowa, 119, runs counter to these views, as an examination will show. In re Estate of Manning, 131 Iowa, 169, is nearer in point; but that case does not decide what court should 'determine the question of attorney’s fees incurred by the temporary guardian in maintaining himself in that position. The very court having jurisdiction of the matter impliedly consented to such employment, and the services were valuable to the ward’s estate. At least, we must so find in the absence of some showing to the contrary; and, in view of the verdicts of the jury, it is doubtful if it could be .shown that the services were not of value. Certain expenses as costs of suit and attorney’s fees incurred as in this case need not be with the express approval of the trial court. See, on this proposition, In re Tolifaro, 113 Iowa, 747. We think a prima facie case was made for the allowance of some of the claims, and that the trial court was in error in holding that they could only be -settled in the probate court administering the estate of the *289deceased. It is fundamental that the court appointing a trustee or guardian should alloiy such official 'all reasonable expenses incurred in the execution of his trust, and, if these have not been paid, it should make such orders as will protect him from personal liability. Curran v. Abbott, 141 Ind. 492 (40 N. E. 1091, 50 Am. St. Rep. 337) ; Powell v. Powell, 23 Mo. App. 365, and cases cited.
It was the duty of the temporary guardian to maintain himself in that position for the benefit of his ward’s estate, and, having been appointed .after a verdict, -such appointment was presumptively beneficial. All reasonable costs and charges incurred should have been allowed.
For the reasons pointed out, the order must be, and it is, reversed.
Evans, J., taking no part.